 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    JANIE SALAZAR,                                        Case No. 2:19-cv-01177-JCM-NJK
 5                   Plaintiff,
                                                            AMENDED ORDER SCHEDULING
 6          v.                                              EARLY NEUTRAL EVALUATION
 7    FREEDOM MORTGAGE CORPORATION,
 8                   Defendant.
 9
10          This matter has been referred to the undersigned magistrate judge to conduct an Early Neutral

11   Evaluation (“ENE”) as outlined in LR 16-6. An ENE is hereby scheduled for Tuesday, November

12   12, 2019. Plaintiff must report to the chambers of the undersigned United States Magistrate Judge,

13   Room 6202, Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Las

14   Vegas, Nevada at 9:00 a.m. Defendant must report to the chambers of the undersigned at 9:30 a.m.

15          An attorney of record who will be participating in the trial of this case, all parties appearing

16   pro se, if any, and all individual parties must be present in person for the ENE. In the case of non-

17   individual parties, counsel must arrange for a representative with binding authority to settle this

18   matter up to the full amount of the claim to be present in person for the duration of the ENE session.

19   If any party is subject to coverage by an insurance carrier, then a representative of the insurance

20   carrier with authority to settle this matter up to the full amount of the claim must also be present in

21   person for the duration of the ENE session.

22          A request for an exception to the above attendance requirements must be filed and served on

23   all parties at least 14 days before the ENE session. An attorney of record, individual parties, a fully-

24   authorized representative, and a fully-authorized insurance representative must appear in person

25   unless the court enters an order granting a request for exception.

26                                 PREPARATION FOR ENE SESSION

27          In preparation for the ENE session, the attorneys for each party, and the parties appearing

28   pro se, if any, must submit a confidential written evaluation statement for the court’s in camera
 1   review. The evaluation statement must comply with Local Rule 16-6(f). The written evaluation

 2   statements must be delivered to the undersigned’s chambers—Room 3071—by 4:00 p.m. on

 3   Tuesday, November 5, 2019. Do not deliver or mail them to the clerk’s office. Do not serve a copy

 4   on opposing counsel. The purpose of the evaluation statement is to assist the undersigned in

 5   preparing for and conducting the ENE session. To facilitate a meaningful session, your utmost

 6   candor in providing the requested information is required. The written evaluation statements will

 7   not be seen by or shared with the district judge or magistrate judge to whom this case is assigned.

 8   The evaluation statements will be seen by no one except the undersigned. Each statement will be

 9   securely maintained in my chambers and will be destroyed following the session.

10          Failure to comply with the requirements set forth in this order will subject the non-compliant

11   party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil Procedure 16(f).

12

13          DATED: September 24, 2019

14

15
                                                  ELAYNA J. YOUCHAH
16                                                UNITED STATES MAGISTRATE JUDGE
17
18

19

20

21

22

23

24

25

26

27

28
                                                Page 2 of 2
